
	

113 HR 4986 IH: End Operation Choke Point Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4986
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Luetkemeyer introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend certain banking statutes in response to Operation Choke Point.
	
	
		1.Short titleThis Act may be cited as the End Operation Choke Point Act of 2014.
		2.Business access to insured depository institutions
			(a)In generalThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended by adding at the end the
			 following new section:
				
					51.Business access to insured depository institutions
						(a)In generalThe Federal banking agencies may not prohibit or otherwise restrict or discourage an insured
			 depository institution from providing any product or service to an entity
			 that demonstrates to the insured depository institution that such entity—
							(1)is licensed and authorized to offer such product or service;
							(2)is registered as a money transmitting business under section 5330 of title 31, United States Code,
			 or regulations promulgated under such section; or
							(3)has a reasoned legal opinion that demonstrates the legality of the entity’s business under
			 applicable law.
							(b)Rule of ConstructionNothing in this section shall be construed to—
							(1)require an insured depository institution—
								(A)to provide any product or service to any particular entity;
								(B)to regularly review the status of any license of an entity; or
								(C)to determine the validity or veracity of any reasoned legal opinion obtained under subsection
			 (a)(3); or
								(2)imply or require that an insured depository institution may only provide products or services to an
			 entity that has met any of the requirements of paragraphs (1) through (3)
			 of subsection (a).
							(c)Limitation on rulemakingThe Federal banking agencies may not issue any guidance under subsection (a). Any rule implementing
			 subsection (a) shall be promulgated in accordance with section 553 of
			 title 5, United States Code.
						(d)Reasoned legal opinion definedFor purposes of this section, the term reasoned legal opinion—
							(1)means a written legal opinion by a State-licensed attorney that addresses the facts of a particular
			 business and the legality of the business’s provision of products or
			 services to customers in the relevant jurisdictions under applicable
			 Federal and State law, tribal ordinances, tribal resolutions, and
			 tribal-State compacts; and
							(2)does not include a written legal opinion that recites the facts of a particular business and states
			 a conclusion.
							.
			3.Business access to Federal credit unions
			Title I of the Federal Credit Union Act (12 U.S.C. 1751 et seq.) is amended by adding at the end
			 the following new section:
			
				132.Business access to insured credit unions
					(a)In generalThe Board may not prohibit or otherwise restrict or discourage an insured credit union from
			 providing any product or service to an entity that demonstrates to the
			 insured credit union that such entity—
						(1)is licensed and authorized to offer such product or service;
						(2)is registered as a money transmitting business under section 5330 of title 31, United States Code,
			 or regulations promulgated under such section; and
						(3)has a reasoned legal opinion that demonstrates the legality of the entity’s business under
			 applicable law.
						(b)Rule of constructionNothing in this section shall be construed to—
						(1)require an insured credit union—
							(A)to provide any products or services to any entity;
							(B)to regularly review the status of any license of an entity; or
							(C)to determine the validity or veracity of any reasoned legal opinion obtained under subsection
			 (a)(3); or
							(2)imply or require that an insured credit union may only provide products or services to an entity
			 that has met any of the requirements of paragraphs (1) through (3) of
			 subsection (a).
						(c)Limitation on rulemakingThe Board may not issue any guidance under subsection (a). Any rule implementing subsection (a)
			 shall be promulgated in accordance with section 553 of title 5, United
			 States Code.
					(d)Reasoned legal opinion definedFor purposes of this section, the term reasoned legal opinion—
						(1)means a written legal opinion by a State-licensed attorney that addresses the facts of a particular
			 business and the legality of the business’s provision of products or
			 services to customers in the relevant jurisdictions under applicable
			 Federal and State law, tribal ordinances, tribal resolutions, and
			 tribal-State compacts; and
						(2)does not include a written legal opinion that recites the facts of a particular business and states
			 a conclusion.
						.
		4.Amendments to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989
			Section 951 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 1833a) is amended—
			(1)in subsection (c)(2), by inserting and where such violation or conspiracy to violate is in connection with a violation or conspiracy
			 to violate a section described under paragraph (1) after financial institution; and
			(2)in subsection (g)—
				(A)in the header, by striking subpoenas and inserting investigations;
				(B)in paragraph (1), by amending subparagraph (C) to read as follows:
					
						(C)request a court order from a court of competent jurisdiction, to summon witnesses and to require
			 the production of any books, papers, correspondence, memoranda, or other
			 records which the Attorney General deems relevant or material to the
			 inquiry, and which shall be issued only if the Attorney General offers
			 specific and articulable facts showing that there are reasonable grounds
			 to believe that the information or testimony sought is relevant and
			 material to an ongoing civil proceeding under this section.;
				(C)by amending paragraph (2) to read as follows:
					
						(2)Annual report to Congress on FIRREA court ordersThe Attorney General shall submit a report before January 31 of each year, beginning the first
			 January following the date of enactment of this Act, to the Committee on
			 Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, which shall include a
			 detailed description of—
							(A)the number of court orders sought by the Attorney General and the number of orders issued;
							(B)the recipient of the court orders;
							(C)the number of documents requested and received;
							(D)the number of witnesses requested to testify and the number who actually testified; and
							(E)whether a civil enforcement action was filed and the result of any such enforcement action,
			 including settlements that led to the dismissal of charges.; and
				(D)by striking paragraph (3).
				5.Requiring cooperation to deter the commission of financial fraud
			Subsection (a) of section 314 of the USA PATRIOT Act (31 U.S.C. 5311 note) is amended—
			(1)in paragraph (1), by inserting , the commission of financial fraud, after terrorist acts;
			(2)in paragraph (2)—
				(A)in subparagraph (B), by striking ; and and inserting a semicolon;
				(B)in subparagraph (C), by striking the period at the end and inserting ; and; and
				(C)by adding at the end the following new subparagraph:
					
						(D)means of facilitating the identification of accounts and transactions involving persons engaged in
			 committing financial fraud, subject to the limitations described in
			 paragraph (5).; and
				(3)in paragraph (5), by striking shall not be used and all that follows through the period at the end and inserting the following:
				shall not—(A)be used for any purpose other than identifying and reporting on activities that may involve
			 terrorist acts, financial fraud, or money laundering; and
					(B)be construed to require financial institutions to determine or assure compliance of any entity with
			 any Federal, State, or other licensing requirements..
			6.Liability for disclosures in reporting suspicious transactions
			Paragraph (3) of section 5318(g) of title 31, United States Code, is amended—
			(1)in subparagraph (A), by inserting , for any underlying activity that is the subject of the disclosure, after for such disclosure; and
			(2)in subparagraph (B)(ii), by striking civil or before criminal.
			7.Financial Crimes Enforcement Network Data Accountability Metrics
			Section 310 of title 31, United States Code, is amended—
			(1)in subsection (b)(2)(C)—
				(A)in clause (vi), by striking ; and and inserting a semicolon;
				(B)in clause (vii), by striking the period at the end and inserting ; and; and
				(C)by adding at the end the following new clause:
					
						(viii)generate feedback and report on the utility of the data access service described in subparagraph
			 (B) and the information collected by the service to improve cooperation
			 among data providers and users while reducing regulatory burden and
			 preserving payment system efficiency.;
				(2)in subsection (c)—
				(A)in paragraph (1)(C), by striking ; and and inserting a semicolon;
				(B)in paragraph (2)(C), by striking the period at the end and inserting ; and; and
				(C)by adding at the end the following new paragraph:
					
						(3)for appropriate metrics to monitor, track, assess, and report on access to information contained in
			 the data maintenance system maintained by FinCEN for—
							(A)identifying, tracking, and measuring how such information is used and the law enforcement results
			 obtained as a consequence of that use; and
							(B)assuring accountability by law enforcement agencies for the utility, security, and privacy of such
			 information while reducing unnecessary regulatory burdens..
				
